Citation Nr: 1308410	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, S.D.



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969, with service in the Republic of Vietnam from August 1967 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and service connection for hypertension were previously remanded by the Board in September 2012 to obtain the Veteran's updated VA treatment records from the Montgomery VA Medical Center.  This was accomplished, and the claim was readjudicated in a January 2013 supplemental statement of the case (SSOC).  For these reasons, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The medical evidence of record does not support the conclusion that the Veteran meets the DSM-IV criteria for PTSD at this time based on the best medical evidence.

2.  Symptoms of a psychiatric disorder were not chronic in service.

3.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

4.  The Veteran's psychiatric disorder is not related to active service.

5.  Hypertension is not an ischemic heart disease.

6.  The Veteran's hypertension did not first manifest on active duty service or within the first post-service year; and the evidence of record is against a finding that hypertension was caused by either military service or by any service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD and a depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  

2.  Hypertension was not incurred in active service and was not proximately due to or aggravated by a service-connected disability, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code (DC) 7101 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   The conditions at issue, hypertension and psychoses, are "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.309(b) applies.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are indication of PTSD in the claims file, the weight of the competent evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria a this time. 

A May 2007 VA PTSD screening examination reflected a negative screen for PTSD.  In a January 2011 VA PTSD examination, the VA examiner reported an Axis I Diagnosis of depressive disorder, not otherwise specified (NOS).  The VA examiner opined that the Veteran had a fear of hostile military action; however, the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD.  In a March 2011 VA treatment record, the VA examiner reported an Axis I diagnosis of mild PTSD; however, the VA examiner reported that there were no other overt symptoms of PTSD, including no hypervigilance.  

In a July 2011 VA addendum opinion, the VA examiner opined that even with the March 2011 diagnosis of mild PTSD, the Veteran did not exhibit or endorse symptoms meeting the criteria for a diagnosis of PTSD.  In a February 2012 VA treatment record, the VA examiner reported an Axis I diagnosis of mild PTSD; however, the VA examiner reported that there were no other overt symptoms of depression.  In an April 2012 VA treatment record, the VA examiner reported symptoms of hypervigilance and vivid nightmares related to the Veteran's combat experiences; the VA examiner reported an Axis I diagnosis of mild PTSD.  

The Board finds the March 2011, February 2012, and April 2012 diagnoses of PTSD to be of little probative value.  While these records demonstrate the presence of some symptoms of PTSD, they are not diagnoses of PTSD that meet the criteria of 38 C.F.R. § 4.125(a).  It does not appear that on any of these instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  Rather, it appears that the diagnosis was reflective of the fact that in prior treatment sessions it was thought that the Veteran might have PTSD.  While they indicate possible PTSD, providing some evidence in support of this case, indications of this problem within these records were, at best, constrained.  They only provide the basis for further investigation of this issue by the VA in a substantive evaluation of this issue contained within the January and July 2011 VA psychiatric examination assessments.

The Board finds the January and July 2011 VA psychiatric examination assessments that the Veteran did not have PTSD to be very probative.  The VA examiners who conducted the examinations were identified as licensed psychologists.  The reports note that they were based on psychiatric interviews.  The reports set forth in detail the Veteran's relevant social, military, and medical history.  The examiners opined that the Veteran did not present with PTSD during the examinations.  The Board finds these opinions to be the most probative pieces of evidence as they actually address the symptoms which would be needed for a diagnosis of PTSD to be rendered, but which the Veteran was not experiencing.  As these opinions are found to be the most probative, they are afforded the greatest weight, and therefore the Board concludes that the Veteran does not meet the criteria for PTSD.  They provide, as a whole, detailed reasoning that the Board finds persuasive. 

Only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran asserts that he has PTSD related to service, as oppose to some other form of disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a diagnosis or a medical nexus opinion regarding the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

After a review of the evidence of record, the Board also finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  Service treatment records are negative for any complaints or treatment for a psychiatric disorder.  The evidence in this case includes the February 1969 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The February 1969 service separation examiner's review of the history is negative for any reports of psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any complaints, treatment, or diagnosis of psychiatric disorder either during service or at service separation in March 1969.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since service separation in 
March 1969, and that the Veteran's assertions of continuous post-service symptoms not to be accurate.  As indicated, at the February 1969 service separation examination, the Veteran denied any disability or symptoms of a psychiatric disorder and the Veteran was clinically evaluated as normal.  

It is important for the Veteran to understand that the Board is fully aware of the fact that some psychiatric disorders that could be related to service are not clearly indicated in service.  However, following service separation in March 1969, the evidence of record shows no complaints, diagnosis, or treatment for any psychiatric disorder until 2007.  The evidence shows that a psychiatric disorder first manifested years after service in 2007, notably over 38 years after service discharge, when the Veteran was treated for symptoms of depression.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until 2007 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic psychiatric disorder symptoms in service or continuous symptoms of a psychiatric disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Veteran's recent statements of chronic psychiatric disorder symptoms in service and continuous post-service psychiatric disorder symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service private treatment records.  

For example, in private treatment records dated from February 1997 to May 2006, the Veteran did not report or receive any treatment for symptoms of a psychiatric disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  Yet, in none of these examinations for treatment does the Veteran mention chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service, or problems related to his service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

The Board also notes that the Veteran's service connection claims to VA for other disabilities in August 2005 did not include or mention a psychiatric disorder; the first time the Veteran had asserted a psychiatric disorder during service and continuous psychiatric disorder symptoms since service was in October 2009.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 2005 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the August 2005 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of psychiatric disorder symptomatology at the time he filed the claim.  

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due to bilateral knee degenerative joint disease.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  This evidence has no tendency to show in-service psychiatric symptoms during service or continuous post-service psychiatric symptoms since service.  

Notwithstanding the above, during the June 2012 Board personal hearing, the Veteran  reported being diagnosed with PTSD and that he has suffered psychiatric symptoms since service.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of an acquired psychiatric disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service symptoms and post-service symptoms regarding a psychiatric disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright at 25; Pond (interest may affect the credibility of testimony).  His testimony before the undersigned regarding his case as a whole and the history of his problems, with his effort to relate those problems to service in the 1960's, was particular negative evidence in support of the Veteran's credibility and his overall accuracy as an historian.  Simply stated, the Veteran is found to not be an in accurate historian of his disabilities and his testimony provided highly limited evidence in support of his claims. 

While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms have been present since his years in service, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his disorders.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board, on a factual basis, finds that the Veteran is currently not an accurate historian and that his early statements to health care provides actually provides highly probative evidence against the Veteran's claims.   

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  However, while the Veteran may be sincere in his belief that his psychiatric disorder is related to his service, his expressions of such belief have little, if any probative value.  The determination of whether a current disability is related to service is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  In addition, the Board does not find that the Veteran's psychiatric disorder is subject to lay diagnosis, as medical tests are required to establish such an assessment.  

The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support his self-diagnoses and/or theory of causation; and he does not offer any explanation or rationale for his opinions.  See Jandreau, 492 F.3d at 1377.  Specialized education and/or training are required for a determination as to determine the etiology of a psychiatric disorder.  The Veteran is not competent to provide an opinion on the causation of his psychiatric disorder.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed psychiatric disability is not related to his active service.  In the July 2011 VA psychiatric opinion addendum, the VA examiner opined that the Veteran's depression, which was treated briefly in 2007, was not related to his military service.  The VA examiner reasoned that the Veteran's depression was very mild and did not arise until 40 years after separation from service. 

There is additionally no competent evidence of a relationship between the Veteran's current psychiatric disorder (depression) and his military service.  The only nexus opinion on file, dated in July 2011, which included a review of the claims file and accurate history, and which is supported by valid reasons, weighs against the claim.  The Board finds that the lay and medical evidence of record reflects that the Veteran's current psychiatric disorder had post-service onset and is not related to the Veteran's active service.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current psychiatric disorder and active military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection 
for a psychiatric disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Hypertension

The Veteran contends that his hypertension is a direct result of his service, and, in the alternative, contends that his hypertension is due to his service-connected disabilities.  

The Board finds that the Veteran served in the Republic of Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  However, because the Veteran's hypertension is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  

Specifically, the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).

In July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The attached notice explains a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.

Similarly, while several new diseases that are presumptive linked herbicide exposure were added recently, including ischemic heart disease, hypertension is specifically excluded from the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  Hence the herbicide presumption is not applicable for hypertension.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience hypertension symptoms in service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure (BP) readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  At the February 1969 service separation examination, the Veteran's BP was recorded as 122/72.  Also, in the February 1969 service separation examination "Report of Medical History," the Veteran specifically denied a history or complaints of high blood pressure.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of hypertension at service separation in March 1969.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 
38 C.F.R. § 4.104, DC 7101.  There are no post-service treatment records documenting hypertension within one year of service separation.  The first post-service evidence of hypertension is not dated until 1997.

The Board next finds that the weight of the evidence demonstrates that hypertension symptoms have not been continuous since service separation in 
March 1969.  As indicated, the February 1969 service separation clinical examination did not reflect hypertension.  Following service separation in March 1969, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 1997.  The absence of post-service findings, diagnosis, or treatment for 28 years after service is one factor that tends to weigh against a finding of continuous hypertension symptoms after service separation.  See Buchanan (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that he had hypertension symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic hypertension symptoms in service and continuous hypertension symptoms since service, made in the context of the August 2005 claim for service connection (VA disability compensation) for hypertension, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for many years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran's recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA and private treatment records.  In private treatment records dated from September 1993 to January 1997, the Veteran does not mention chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In the May 2006 VA hypertension examination, the Veteran reported hypertension only since the early 1990's.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due to bilateral knee degenerative joint disease.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors, 2 Vet. App. at 188.  This evidence has no tendency to show in-service hypertension symptoms during service or continuous post-service hypertension symptoms since service.  

There has similarly been no medical opinion of record advanced to even suggest that the Veteran's hypertension either began during or was otherwise caused by his military service.  The Board finds that there is no competent or credible evidence of a relationship between the Veteran's current hypertension and his military service.  The only evidence of record supporting the Veteran's claim is his own lay opinion that his currently diagnosed hypertension is related to his period of service.  

Regarding the Veteran's statements as to the cause of the current hypertension, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's hypertension involves a complex medical etiological question because it deals with the origin and progression of the Veteran's hypertension, and because an internal and complex disease process such as hypertension is diagnosed primarily on clinical findings or comprehensive testing, and not on symptoms alone.  The Veteran is competent to relate symptoms of hypertension that he experienced at any time, but is not competent to opine on whether there is a link between the current hypertension and active service or between the current hypertension and service-connected disabilities.  Such diagnosis and opinion as to physiological nexus require specific medical knowledge and training.  See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The Veteran is also claiming that his hypertension is the direct result of his service-connected disabilities.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for diabetes mellitus.  The Board finds that the weight of the evidence demonstrates that the claimed hypertension is not caused or aggravated by any service-connected disability.  In the May 2006 VA medical opinion, the VA examiner opined that, based upon review of the current medical literature, there was no causal relationship between hypertension and diabetes.  The VA examiner opined that the Veteran's hypertension was diagnosed fifteen years before diabetes.  

The Board finds that the May 2006 hypertension opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  Furthermore, as the Veteran has not been service connected for PTSD, service-connection for hypertension as secondary to PTSD is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as secondary to PTSD, and outweighs the Veteran's more recent contentions regarding in-service chronic hypertension symptoms and continuous post-service hypertension symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to the Veteran's claims of entitlement to service connection for hypertension and an acquired psychiatric disorder, required notice was provided by letters dated in November 2005 and October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, SSA records, and all identified private treatment records, and the Veteran submitted statements on his behalf.  The Veteran also testified at a hearing before the RO and testified at a hearing before the Board.

The record shows that the Veteran was provided with a VA psychiatric examination in January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, because the opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of an acquired psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that no medical examination has been conducted, nor medical opinion obtained, with respect to the Veteran's claim for direct service connection for hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McLendon are not met in this case.  Service treatment records do not reflect treatment for hypertension in service, and the Veteran has never alleged in-service treatment.  Further, there is no medical evidence suggesting that the Veteran's hypertension even may have been caused by either service or by his service connected disabilities, nor is there any credible lay evidence of continuity of symptomatology of high blood pressure or hypertension since service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the mere conclusory, generalized lay assertions that the Veteran's hypertension was caused by either his military service or by any service-connected disability are insufficient to require the Secretary to provide a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Treatment records for hypertension only provide evidence against a suggestion that there is a connection.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for hypertension, including as secondary to PTSD, is denied.   



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


